Citation Nr: 0733702	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
minor child.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1987 to September 
1989.

This comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's (or claimant) 
application for apportionment of the veteran's compensation 
benefits.  The appellant, who is the former spouse of the 
veteran, is appealing the decision on behalf of the veteran's 
minor son.  


REMAND

The Board has preliminarily reviewed the record and notes 
that there is evidence that the veteran may not have been 
reasonably discharging his responsibility for support of his 
minor son.  See 38 C.F.R. § 3.450 (2007).  More specifically, 
while the veteran has contended that he has been making 
adequate payments for his minor son, and filed a January 
200[4] financial statement which demonstrated very little 
monthly income in excess of monthly expenses, in November 
2003, the appellant submitted a document from the Arkansas 
Office of Child Support Enforcement that indicated that as of 
November 2003, the veteran was $1,027.40 in arrears in his 
child support payments.  Moreover, appellant contended in her 
April 2004 notice of disagreement that the veteran was $1700 
behind in his payments and in her August 2004 substantive 
appeal that he was $1500 behind, and the record reflects no 
statement from the veteran in response to the appellant's 
contention or financial information for or after 2004.  
Consequently, the Board finds that this matter must be 
remanded for additional documentation to enable the Board to 
better determine whether the veteran has been reasonably 
discharging his responsibility for the support of his minor 
son.

This evidentiary development should include, but is not 
necessarily limited to, the obtaining of current financial 
statements for the veteran and appellant, evidence of 
payments made by the veteran for the support of his minor son 
Aaron since August 2003, and any additional account 
statements from the Arkansas Office of Child Support 
Enforcement reflecting support payments made by the veteran 
since November 2003.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide a current financial status 
report.  He should also be requested to 
take the steps necessary to provide all 
evidence he has or can obtain that will 
substantiate payments he has made for 
the support of his minor son Aaron 
since August of 2003.

2.  Appellant should also be requested 
to provide a current financial status 
report.  She should further be 
requested to provide any additional 
account statements from the Arkansas 
Office of Child Support reflecting 
support payments that were made by the 
veteran since November 2003.

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant, the veteran, and 
the veteran's representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and the veteran need 
take no action unless otherwise notified.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



